Citation Nr: 0429571	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for post debridement of the 
right knee lateral meniscus and anterior fat pad from August 
1, 2001?  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1989 
to July 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection and assigning a noncompensable rating for a right 
knee disability effective from August 1, 2001.  The veteran 
testified before an RO hearing officer in January 2003.  In a 
May 2004 decision the hearing officer granted an initial 
evaluation of 10 percent for his right knee disability, 
effective from August 1, 2001.  The case was certified to the 
Board by the Baltimore, Maryland RO. 


FINDINGS OF FACT

1.  The veteran's right knee disorder has not been manifested 
by a limitation of motion or arthritis since August 1, 2001.  

2.  Status post debridement of the right knee lateral 
meniscus and anterior fat pad has been manifested by not more 
than slight knee impairment since August 1, 2001.


CONCLUSION OF LAW

Since August 1, 2001, the criteria for a rating in excess of 
10 percent for status post debridement of the right knee 
lateral meniscus and anterior fat pad have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit all 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA fulfilled these requirements in this case in the August 
2002 statement of the case which notified the veteran of the 
provisions of the VCAA, and of the assistance to be afforded 
him in furtherance of his claim for a higher initial 
evaluation for a right knee disorder.  The statement of the 
case explained what evidence was necessary an increased 
rating, and explained what evidence VA would secure on the 
veteran's behalf.  The veteran was also instructed in the 
statement of the case that he needed to authorize the release 
of the pertinent records.  Additionally, by a May 2004 
Decision Review Officer (DRO) decision, and a May 2004 
supplemental statement of the case, the veteran was informed 
of the evidentiary and medical requirements for the grant of 
a higher evaluation for his right knee disability.  

The claims file reflects that service medical records have 
been associated with the claims folder, and the veteran was 
afforded VA examinations in June 2001 and February 2003 to 
assess the nature and severity of his service-connected a 
right knee disorder.  The veteran was afforded the 
opportunity to testify before a DRO in January 2003.  While 
the veteran in his September 2002 VA Form 9 first requested a 
travel Board hearing before a Veterans Law Judge, he accepted 
instead the DRO hearing by a signed submission in September 
2002.  He did not request a hearing in Washington, D.C.  At 
that DRO hearing the veteran testified that he had not 
received medical treatment for his right knee disability 
since his separation from service, and hence, there is no 
additional post-service medical evidence to obtain.
 
In June 2002 authorizations for release of service medical 
records, as well as at the January 2003 hearing, the veteran 
alleged that physicians in service wanted to perform 
bilateral knee replacements based on the severity of his 
knees.  The Board finds that development of this claim need 
not include attempts to track down service physicians who 
treated the veteran to obtain verification of such an medical 
opinion, since service medical records are already obtained, 
and a current opinion was obtained from an examining VA 
physician in February 2003.  In any event, the service 
medical records and post-service examination records do not 
reflect a desire or intent on the part of physicians to 
perform knee replacement surgery.  A more thorough VA 
examination is not necessary in this instance as the Board 
finds the examinations of record to have appropriately 
evaluated the nature and extent of the current disability.  
The veteran has been asked to produce any additional evidence 
which may support his claim, and all records received have 
been associated with the claims folder.
 
In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction or 
regional office (RO) decision on a claim for VA benefits.  
Any deficiency in timely VCAA notice has been cured in this 
case by the RO's subsequent issuance of appropriate VCAA 
notice in the August 2002 statement of the case, development, 
and by the RO's subsequent issuance of a DRO rating decision 
in May 2004.  While the VCAA notice was not issued in the 
chronological manner contemplated by the Pelegrini Court, a 
notice error such as this does not necessarily result in 
prejudice to the appellant, particularly since the veteran 
has reported that there is no further medical evidence to 
submit.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Higher Initial Evaluation for Status Post Debridement of the 
Right Knee Lateral Meniscus and Anterior Fat Pad 

In this case, the issue for consideration is the rating or 
ratings to be assigned for the veteran's status post 
debridement of the right knee lateral meniscus and anterior 
fat pad since August 1, 2001.  Fenderson v. West, 12 Vet. 
App. 119 (1999) (in appeals from original grants of service 
connection, staged ratings may be assigned if so indicated by 
the evidentiary record).  The veteran contends, in essence, 
that his right knee disorder is more severe than is reflected 
in the 10 percent rating assigned from the August 1, 2001.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Disabilities of the knees, including subluxation and lateral 
instability, are rated under Diagnostic Code 5257.  Under 
that Code, with slight recurrent subluxation or lateral 
instability of the knee, a 10 percent rating is assigned.  
Moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Knee disorders may also be rated on the basis of limitation 
of flexion and of extension, under Diagnostic Codes 5260 and 
5261, respectively.  A full range of knee motion is from zero 
degrees of extension and to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2003).  A zero percent rating is 
provided where flexion of the knee is limited to 60 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A zero 
percent rating is provided where extension of the knee is 
limited to five degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

When the rating is based on limitation of motion, the Board 
must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown,  8 Vet. App. 202 (1995).

Separate disability ratings may be assignable for separate 
knee disabilities.  Under VAOPGCPREC 23-97; 62 Fed.Reg. 63604 
(1997), it was held that arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 
(5010), for limitation of motion, and under Diagnostic Code 
5257, for other disability of the knee including subluxation 
or lateral instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 
56704 (1998) indicates that when a knee disability is rated 
under Diagnostic Code 5257 it is not required that the 
claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero- percent rating or that there be painful 
motion of the knee.

In a June 2001 service medical record, a treating physician 
noted the veteran's complaints of right knee pain when he ran 
on the anterior portion of the knee.  Upon examination, the 
right knee showed some tenderness along the anterolateral 
portion.  A MRI suggested a lateral meniscal tear and a 
possible meniscal cyst.  The examiner found anterior laxity 
with performance of anterior drawer.  McMurray's was 
questionable.  The knee was stable to varus and valgus 
stresses.  There was also no effusion.  X-rays were 
unremarkable.  The examiner assessed a lateral meniscal tear 
of the right knee and recommended an arthroscopy.

Also in June 2001 the veteran underwent an arthroscopy of the 
right knee revealing a deficient anterior cruciate ligament 
(ACL), a very small lateral meniscal tear with meniscal cyst, 
and grade 1 chondromalacia of the posterior lateral femoral 
condyle.  

Later in June 2001, a post-operative physician concluded that 
the veteran's complaints of pain were probably due to the 
deficient anterior cruciate ligament.  The physician noted 
that the appellant would be leaving service soon, and 
recommended that the appellant not to run and be as active 
post service.  The physician also recommended that the 
veteran wear a brace when active.  

Still later in June 2001, the veteran underwent a pre-
service-separation VA joints examination.  That examination 
revealed no swelling or deformity.  The arthroscopy incisions 
were well healed.  A range of motion from zero to 140 degrees 
was demonstrated.  Lachman's and McMurray's signs were 
negative.  There was no evidence of medial or lateral 
collateral laxity.  The examiner could not ascribe any 
physical impairment to the veteran's right knee disorder.  
Still, the Board agrees that the June 2001 VA examination was 
conducted too soon following the right knee surgery to 
reasonably gauge the veteran's level of right knee 
disability.  

In August 2001, the veteran averred that his right knee 
disorder had progressed to the point that he could not sleep 
due to knee pain.  The veteran wrote in June 2002 that he was 
unable to run without swelling and pain which were helped 
minimally with non-steroidal anti-inflammatory drugs.  The 
veteran added that his ACL brace did not help with his pain 
when he is active.  

At a January 2003 RO hearing the veteran testified that he 
had been told that his right knee disability was due to loss 
of knee ligaments.  He testified that walking up and down 
stairs was difficult, and that his he was in pain at night 
after mowing the lawn.  He added that he was currently taking 
Vioxx for his knees even though he had not received treatment 
for the knees since service separation.  He explained that he 
still had Vioxx prescriptions left from service, and that he 
otherwise took Motrin or similar medication.  He reported 
that the surgeon who performed the arthroscopy on his knee in 
service stated that he would then have performed a knee 
replacement.  He added that just walking around carrying his 
baby caused swelling, inflammation, numbness and tingling, 
though he added that these symptoms were "not that bad" 
(hearing transcript, page 6) so long as he remained on his 
feet.  However, he testified that that he had a lot of pain 
and discomfort at night at rest.
 
At a February 2003 VA examination the veteran reported that 
his right knee was giving way on a daily basis, that the 
joint was painful, that he had a burning sensation, and that 
he was not able to run more than two miles at a time.  He 
reported using a medication prescribed by his orthopedic 
surgeon.  On physical examination, the veteran walked briskly 
down the hall without assistive device.  He walked heel and 
toe, squatted fully, and got on the examination table without 
difficulty.  Range of motion of the right knee was from zero 
degrees extension to 135 degrees flexion.  There was no varus 
or valgus instability, and anterior drawer sign, Lachman's, 
and McMurray's test were all negative.  There was crepitation 
on range of motion of the knee.  The diagnosis was bilateral 
patellofemoral syndrome and chondromalacia.  The examiner 
assessed that the veteran's level of disability was mild, in 
part based on his self-report of running two miles three 
times per week despite his reported pain.  The examiner  
concluded that there was no evidence of limitation due to 
weakness, incoordination, flare-up, or limitation of range of 
motion.
 
Based on careful weighing of the evidentiary record as a 
whole, inclusive of the veteran's own statements that he 
still runs two miles three times per week, the Board finds 
that the level of disability associated with residuals of a 
debridement of the right knee lateral meniscus and anterior 
fat pad more nearly corresponds to the 10 percent disability 
rating already assigned for a right knee disorder under 
Diagnostic Code 5257.  Findings upon examination in February 
2003 were negative for objective findings supportive of more 
significant symptomatology.  While some instability in the 
knee was found in service in June 2001, no such instability 
was present post service in February 2003. 

Further, the Board has considered the appellant's own 
assertions regarding the severity of his right knee disorder.  
The veteran, however, is not shown to be trained in the field 
of medicine, and lay testimony is not competent evidence to 
support contentions of medical causation or medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent that the veteran's statements might 
support more severe symptoms due to his right knee 
disability, his self-reported level of impairment is not 
supported by objective medical findings.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to a higher evaluation for status post 
debridement of the right knee lateral meniscus and anterior 
fat pad. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the VA examination in February 2003 did not reveal 
limitation of flexion or extension, and the February 2003 VA 
examiner found no increased impairment due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination, no higher evaluation is in order under 
38 C.F.R. §§ 4.40 and 4.45; DeLuca.  Arthritis was also not 
found upon treatment evaluations or upon examination for VA 
rating purposes.  Hence, a separate rating based on 
limitation of flexion or extension of the right knee or based 
on arthritis limiting functioning is not warranted. 

ORDER

An evaluation in excess of 10 percent for status post 
debridement of the right knee lateral meniscus and anterior 
fat pad for the period since August 1, 2001, is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



